Order filed July 28, 2016




                                         In The

                       Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00341-CV
                                      ____________

              IN THE INTEREST OF A.G. AND A.F.G., CHILDREN


                      On Appeal from the 312th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-01065

                                       ORDER
         This is an appeal from a judgment signed April 1, 2016. The notice of appeal was
filed on April 22, 2016. The filing fee has been paid, and the reporter’s record has been
filed.

         However, no clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court that appellant, Jaime Guevara, did not
make arrangements to pay for the record. On June 20, 2016, the court notified all
parties of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record.

      Accordingly, the court ORDERS as follows:

      Appellant, Jaime Guevara, is ordered to provide proof to this court of payment for
the clerk’s record on or before August 8, 2016. See Tex. R. App. P. 37.3(b). If appellant
fails to timely provide such proof in accordance with this order, the appeal will be
dismissed.



                                    PER CURIAM